This contract case is before the court on the Government’s motion for summary judgment. Plaintiff has not filed in opposition to the motion. Plaintiffs petition raises a challenge to a decision of the Armed Services Board of Contract Appeals upholding the contracting officer’s determination that plaintiff be assessed $20,487 in excess costs as a result of its default. Plaintiff asserts that we have jurisdiction over this claim under 28 U.S.C. § 1491 (1976), but it has not alleged that it has paid the amount assessed by the contracting officer. Defendant offers an unchallenged affidavit showing that plaintiff has not paid the assessment. Under these circumstances, plaintiff is really seeking a declaratory judgment, and the petition must be dismissed for lack of subject-matter jurisdiction. See Urban System Development Corp. v. United States, 208 Ct. Cl. 952 (1975).
Accordingly, rr is ordered, upon consideration of the submissions of the parties, but without oral argument, that defendant’s motion for summary judgment is granted. The petition is dismissed.